DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2. Applicant’s preliminary amendment filed on 11/26/2018 is acknowledged.
Claims 1-40 are pending. 


Restriction Requirement

3. Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

I. Claims 1-22, drawn to a method of treating ovarian cancer in a subject, comprising administering to the subject a therapeutically effective amount of an inhibitor of the interaction between the PD- 1 receptor and its ligand PD-L1.

II. Claims 1-17 and 23-25, drawn to a method of treating renal cell carcinoma in a subject, comprising administering to the subject a therapeutically effective amount of an inhibitor of the interaction between the PD- 1 receptor and its ligand PD-L1.

III. Claims 1-17 and 26-34, drawn to a method of treating Hodgkin's lymphoma in a subject, comprising administering to the subject a therapeutically effective amount of an inhibitor of the interaction between the PD- 1 receptor and its ligand PD-L1.

IV. Claims 1-17 and 35-40, drawn to a method of treating head and neck squamous cell carcinoma in a subject, comprising administering to the subject a therapeutically effective amount of an inhibitor of the interaction between the PD- 1 

In accordance with 37 CFR 1.499, Applicant is required, in response to this action, to elect a single invention to which the claims must be restricted.  Applicant is advised that the response to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).


4. The inventions listed as Groups I-IV do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 

The inventions of Groups I-IV are deemed to have no special technical feature that defines the contribution over the prior art of Papadopoulos et al. (US 20150203580)

The technical feature linking Group I-IV is a method of treating cancer in a subject, comprising administering to the subject a therapeutically effective amount of an inhibitor of the interaction between the PD-1 receptor and its ligand PD-L1.

Papadopoulos teaches a method of treating cancer in a subject, comprising administering to the subject an anti-PD-L1 antibody which inhibits the interaction between PD-1 and PD-L1 (e.g. claims 43, 47, 55-58), thereby anticipating the technical feature linking Groups I-IV.

Since the teachings of prior art anticipate the technical feature linking Groups I-IV, the claimed inventions do not contribute a special technical feature when viewed over the prior art.  Therefore, they do not have a single general inventive concept, and thus lack unity of invention.





6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 5712723181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644